DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested the method that included each pigment comprises - an electronic component having a mounting side, at least one side surface running transversely to the mounting side and a top side opposite the mounting side, a meltable solder material, which directly adjoins the mounting side of the component and which is soldered to the mounting side cohesively, wherein at least 63 % by volume of each pigment is formed by the solder material, the solder material, the mounting side, the at least one side surface and the top side are selected such that the mounting side has a higher wettability with a molten form of the solder material than the top side and the at least one side surface; B) providing a carrier with pigment landing areas, wherein the carrier is selected such that the pigment landing areas have a higher wettability with a molten form of the solder material of the pigments than each of  regions laterally adjacent to the pigment landing areas, the at least one side surface and the top sides of the components, C) applying the pigments to the carrier; D) heating the pigments such that the solder material of each pigment melts, wherein by minimization of surface energy and interfacial energy, the molten solder material of each pigment wets a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIN B SAAD/Primary Examiner, Art Unit 1735